Order entered June 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01607-CV

                              BRUCE B. MCLEOD, III, Appellant

                                                V.

                                    ALFRED GYR, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-02708-B

                                            ORDER
       The Court has before it appellant’s June 20, 2013 unopposed motion for extension of

time to file appellant’s reply brief. The Court GRANTS the motion and ORDERS that any

reply brief be filed by July 1, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE